Citation Nr: 0908441	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to permanent total disability status under 
38 C.F.R. § 3.340(b).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to 
April 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue has been rephrased to more 
accurately reflect the issue in this case.  As explained 
below, the Board notes that the appellant's private attorney 
erroneously inferred in August 2004 that the RO had not 
considered Total & Permanent status for his individual 
unemployability rating under 38 C.F.R. § 3.340(b) and that a 
finding of basic eligibility for DEA benefits did not also 
grant Total & Permanent status under 38 C.F.R. § 3.340(b).  
This error was compounded through an August 2006 joint motion 
for remand granted by the U.S. Court of Appeal for Veterans 
Claims.


FINDINGS OF FACT

1.  A rating decision dated July 2004 reflects that the 
appellant met basic eligibility for Dependents' Educational 
Assistance, 38 U.S.C. Chapter 35 beneftis, from November 3, 
2003, and had total service-connected disability permanent in 
nature.

2.  The appellant's permanent and total status under 
38 C.F.R. § 3.340(b) was granted by the RO's when it 
determined that entitlement to benefits under 38 U.S.C. 
Chapter 35 were warranted.


CONCLUSION OF LAW

The matter of entitlement to permanent total disability 
status under 38 C.F.R. § 3.340(b) has been previously granted 
by the RO and, therefore, the matter is dismissed without 
prejudice to the appellant.  38 U.S.C.A. §§  7104, 7108 (West 
2002); 38 C.F.R. § 20.101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2003, the RO received a claim from the appellant 
for individual unemployability due to his service-connected 
disabilities (TDIU) and claims for increased schedular 
ratings for each of his service-connected disabilities.  The 
claim did not mention entitlement to a total and permanent 
rating.  At this time, the appellant's service-connected 
disabilities were bilateral pes planus; post traumatic stress 
disorder; gastroenteritis, status post laparotomy and 
appendectomy for intestinal obstruction and appendicitis; and 
residuals of fracture of the right fifth metatarsal.

By rating decision dated in July 2004, the RO granted TDIU, 
eligibility to Dependents' Educational Assistance (DEA) under 
38 U.S.C.A. Chapter 35, and increased ratings for all the 
service- connected disabilities, except bilateral pes planus.  
Under the reasons for the grant of DEA, the RO stated that 
"[b]asic eligibility to Dependents' Education Assistance is 
granted as the evidence shows you currently have a total 
service-connected disability, permanent in nature."

In December 2004, the RO issued a statement of the case 
(SOC).  The complete text of 38 C.F.R. § 3.340 was included 
in the "Pertinent Laws and Regulations" section.  Item 
seven in the SOC stated that "[p]ermanent disability status 
has been established for the veteran's total disability 
evaluation based on entitlement to benefits under 38 USC 
Chapter 35."  Item seven, under the "Reasons and Bases," 
contained the following (emphasis added):

Basic eligibility to Dependents' 
Education Assistance has been established 
based on the veteran's total (100 
[percent]) status due to the veteran's 
unemployability based on service- 
connected disabilities.  No future 
examination is scheduled to evaluate the 
veteran's disabilities.  For VA purposes, 
the veteran is considered permanently and 
totally disabled. There is no evidence of 
clear and unmistakable error in 
assignment of permanent and total 
disability status for VA purposes. There 
is no evidence showing fraud on the 
veteran's part in assignment of permanent 
and total disability status for VA 
purposes.  There is no evidence showing 
the veteran has returned to employment. 
In the absence of any evidence which 
would contraindicate assignment of 
permanent and total disability status to 
the veteran, he is considered permanently 
and totally disabled for VA purposes.

In August 2005, the Board issued a decision regarding issues 
perfected for appeal. In the Introduction to that decision, 
the Board determined that the matter of total and permanent 
disability had been resolved, stating that, in the December 
2004 SOC, the RO explained that total and permanent 
disability status has been granted.

Analysis

Permanent total disability is addressed in 38 C.F.R. 
§ 3.340(b), which provides as follows:

Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to 
continue throughout the life of the disabled 
person.  The permanent loss or loss of use of both 
hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming 
permanently helpless or bedridden constitutes 
permanent total disability.  Diseases and injuries 
of long standing which are actually totally 
incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent 
total disability ratings may not be granted as a 
result of any incapacity from acute infectious 
disease, accident, or injury, unless there is 
present one of the recognized combinations or 
permanent loss of use of extremities or sight, or 
the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably 
certain that a subsidence of the acute or temporary 
symptoms will be followed by irreducible totality 
of disability by way of residuals.  The age of the 
disabled person may be considered in determining 
permanence. 

Having reviewed the adjudicative history in the claims file, 
and the pertinent laws and regulations, the Board finds that 
it is abundantly clear that the RO granted permanent total 
disability status when it determined basic eligibility for 
DEA, Chapter 35 benefits, in July 2004.  In both the July 
2004 rating decision and the December 2004 SOC, the RO used 
language that included the terms total and permanent 
disability, which are only found at 38 C.F.R. § 3.340(b).  
The plain language employed by the RO reflects a finding of 
permanent total disability.  In July 2004, the RO stated 
"you [the appellant] currently have a total service-
connected disability, permanent in nature.  In December 2004, 
the RO stated "For VA purposes, the veteran is considered 
permanently and totally disabled" and included the provision 
of 38 C.F.R. § 3.340 under the heading pertinent laws and 
regulations.

Accordingly, the Board can reach no other conclusion than 
that the status sought has already been granted.  Therefore, 
no controversy exists for the Board to resolve and the claim 
is dismissed, without prejudice to the appellant.

It is noted that the Board has authority to determine 
jurisdiction at any stage in a proceeding before it and may 
dismiss any case over which it determines that it does not 
have jurisdiction.  38 C.F.R. 20.101(d).  "Moreover, it is 
well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (1996).

Where the law and not evidence is dispositive, a claim should 
be denied or appeal terminated because of lack of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the law is dispositive 
in this matter, any failure in notifying or assisting the 
appellant is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).


ORDER

The matter of entitlement to permanent total disability 
status under 38 C.F.R. § 3.340(b) has been previously granted 
by the RO and, therefore, the matter is dismissed without 
prejudice to the appellant.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


